Citation Nr: 0212433	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-12 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an effective date earlier than September 24, 
1998, for the assignment of a 100 percent schedular 
evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, granting entitlement of 
the veteran to a 100 percent schedular evaluation for 
bilateral hearing loss, effective from September 24, 1998.  
By the same decision, the RO also granted entitlement to 
special monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) due to deafness of both ears, with the 
absence of air and bone conduction since September 24, 1998.


FINDINGS OF FACT

1.  Entitlement of the veteran to service connection for 
bilateral hearing loss was established by the RO in its 
rating decision of February 1959, at which time a 0 percent 
rating was assigned.  Following notice to the veteran of the 
action taken, no appeal of the rating assigned was initiated.

2.  The veteran filed a claim for increase for hearing loss 
in March 1992, but as he failed to appear for a scheduled VA 
examination, such claim was denied on that basis by the RO in 
November 1992, notice of which was provided to the veteran in 
the same month.  No appeal of that decision was thereafter 
initiated.

3.  A formal or informal claim for increase involving hearing 
loss was not thereafter submitted to the RO prior to 
September 24, 1998.

4.  Medical data fail to identify an increase in severity of 
the veteran's service-connected bilateral hearing loss prior 
to the time of VA ear and audiological examinations in 
November 1998.

CONCLUSIONS OF LAW

1.  Actions of the RO in February 1959 and November 1992 
relating to the rating of the veteran's service-connected 
bilateral hearing loss are final.  38 U.S.C.A. § 4005 (1958); 
38 U.S.C.A. § 7105 (West 1991); VA Regulation 1008 (as in 
effect from January 1, 1959 to May 28, 1959).

2.  The criteria for the assignment of an effective date 
earlier than September 24, 1998, the date of receipt by VA of 
the veteran's claim for increase, for entitlement to a 100 
percent schedular evaluation for bilateral hearing loss, have 
not been met.  38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 
5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As this claim was pending when the aforementioned changes to 
the law and regulations were made effective, the veteran is 
entitled to consideration of his claim under the version of 
the law or regulation most favorable to him.  Karnas, supra.  
In Janssen v. Principi, 15 Vet. App. 370 (2001), the Court 
noted that the VA's General Counsel had determined that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 
2000).  Accordingly, the VCAA is for application in this 
matter.

Under the applicable changes, VA has a duty to advise the 
veteran of the requirements of his claim for an earlier 
effective date for a 100 percent schedular evaluation for 
bilateral hearing loss, to notify him of any information and 
evidence needed to substantiate and complete his claim, and 
to assist him in obtaining that evidence.  While it is 
apparent that the veteran was not specifically advised of the 
aforementioned change in the law and regulations, the RO in 
its processing of the veteran's appeal has complied with the 
requirements of the new legal authority.  Such was 
accomplished largely by the furnishing of a statement of the 
case in April 2000.  As there is no indication whatsoever 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA, is not herein at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Also, it is noted 
that this case is governed in part by the evidence on file as 
to any formal or informal claim for increase filed subsequent 
to the RO's final rating action in November 1992, and as none 
is shown and there is no indication that VA medical treatment 
was received during the relevant time period, VA need not 
request any further examination or treatment records compiled 
by VA or non-VA sources in the past for the purpose of 
establishing the existence of a pending, unadjudicated claim.  
The record demonstrates that, in December 1999, the veteran 
requested a copy of his entire claims folder and such was 
provided to him by the RO in September 2000.  It likewise is 
noteworthy that neither the veteran, nor his representative, 
points to any shortcoming in the RO's development of the 
instant claim or references any other potentially relevant 
evidence not already on file that might have a bearing on the 
outcome of this appeal.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

In view of the foregoing, no possibility of prejudice to the 
veteran is found were the Board to proceed to adjudicate the 
merits of the issue now on appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Adjudication of the Merits of the Claim Presented

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

The effective date for a grant of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within the one-year period from such 
date; otherwise the earliest effective date assignable is the 
date of receipt of the claim for increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In the context of the instant appeal, the veteran asserts 
that the effective date for his 100 percent schedular 
evaluation for hearing loss should be the date of his 
discharge from military service.  Allegations are advanced, 
to the effect that his hearing loss originated in service, 
with loss of bone and air conduction occurring in 1955, and 
that his 100 percent rating for hearing loss should be made 
effective that date.  

The record reflects that the veteran submitted to the RO in 
November 1958 a claim for entitlement to service connection 
for hearing loss, and following a VA medical examination, the 
RO in a rating decision of February 1959 granted entitlement 
to service connection for bilateral hearing loss and assigned 
a 0 percent rating therefor, effective from November 1958.  
Notice of the action taken was furnished to the veteran by a 
letter in the same month, and, as he did not initiate an 
appeal of the rating assigned, that action was rendered 
final.  38 U.S.C.A. § 4005 (1958); VA Regulation 1008 (as in 
effect from January 1, 1959 to May 28, 1959).

In August 1959, the veteran requested a Civil Service 
Preference letter and such letter was furnished to him later 
in August 1959, and it was again re-issued in January 1961.

A claim for increase for hearing loss was not thereafter 
filed by the veteran until the RO's receipt in March 1992 of 
a VA Form 21-4138, Statement in Support of Claim.  Therein, 
the veteran stated that his hearing loss had steadily 
worsened, and that, although, he was not receiving treatment, 
an increased level of compensation was warranted.  The 
veteran was advised by letter, dated in April 1992, to report 
for a VA audiological examination, but he failed to appear.  
Based on the veteran's failure to undergo an examination, the 
RO denied his claim for increase.  Notice of the action 
taken, and of his appellate rights (based on the enclosure of 
VA Form 1-4107, Notice of Procedural and Appellate Rights) 
was provided to the veteran in November 1992.  As no appeal 
was thereafter initiated, the November 1992 denial became 
final.  38 U.S.C.A. § 7105 (West 1991).

No subsequent contact between the veteran and VA is indicated 
by materials contained within his VA claims folder until his 
submission of a VA Form 21-4138 on September 24, 1998, 
wherein he claimed entitlement to an increased rating for his 
service-connected hearing loss.  In the RO's development of 
such claim that followed, it was ascertained from personnel 
at the VA Medical Center in Brooklyn, New York, that there 
was no record of outpatient treatment for management of the 
veteran's hearing loss, indicating that medical treatment was 
not being sought by the veteran through VA for treatment of 
his hearing loss.  Inasmuch as the most recent final denial 
of veteran's claim in November 1992 is not shown to have been 
followed by the compilation of pertinent examination or 
treatment records by VA or non-VA sources until subsequent to 
the initiation of the September 1998 claim, the provisions of 
38 C.F.R. § 3.157 are not for application in the context of 
this case.  Also, in the absence of a showing of examination 
or treatment of the veteran's hearing loss during the one-
year period immediately preceding his filing of a claim for 
increase in September 1998, there is no basis in fact to 
warrant the assignment of an effective date prior to 
September 24, 1998, under 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2), due to an increase in severity shown during 
that time frame.

Contrary to the argument advanced by the veteran, there is no 
known legal or factual basis for the assignment of an 
effective date for his 100 percent schedular evaluation as of 
the date of his discharge from military service in 1956, 
except upon a showing of clear and unmistakable error in 
either prior, final RO determination.  Allegations of such 
clear and unmistakable error have not been advanced by the 
veteran in this matter, nor has that issue been developed for 
the Board's review at this time.  Moreover, it is noted that 
the date of the veteran's separation from service preceded 
the date on which his grant of service connection for hearing 
loss was made effective, and the question of the effective 
date of the veteran's entitlement to service connection is 
not a matter over which the Board has jurisdiction to 
consider at this point in time.  Also, such argument ignores 
the finality of the actions taken by the RO in February 1959 
and November 1992 as to the rating of the disorder in 
question, as well as a fundamental aspect of the VA's system 
for the administration of benefits; namely, that a claim for 
benefits is a mandatory prerequisite for the payment of 
benefits.  38 U.S.C.A. § 5101; 38 C.F.R. § 3.151.  Here, no 
claim for increase, be it formal or informal, was filed from 
the date of the RO's final action in November 1992 until 
September 24, 1998, and, accordingly, an effective date 
earlier than September 24, 1998, is not for assignment for a 
total schedular evaluation for the veteran's hearing loss.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.151, 3.155, 
3.400(o)(2).  

This matter presents a mix of legal and factual issues, each 
of which has been addressed above, and a preponderance of the 
evidence is found to be against the veteran's claim of 
entitlement to an earlier effective date for a 100 percent 
schedular rating for hearing loss.  As there is not an 
approximate balance of positive and negative evidence 
presented as to such issue, denial of the benefit sought on 
appeal is required.  


ORDER

An effective date earlier than September 24, 1998, for the 
assignment of a 100 percent schedular evaluation for 
bilateral hearing loss is denied.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

